Citation Nr: 1414626	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-29 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to July 1983 and from February 2003 to June 2004.  

The Veteran was also a member of the National Guard until his retirement in December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2006, January 2009, and September 2009 rating decisions issued by the RO.  The Board in a November 2012 decision.

The Veteran testified from the RO by way of videoconference technology at hearing with the undersigned Veterans Law Judge in August 2012.

The issues of service connection for the cervical spine condition and left elbow disorder and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required  on his part.  



FINDINGS OF FACT

1.  The service-connected right knee cartilage injury residuals is shown to be productive of a disability picture that more nearly approximates that of a symptomatic dislocated semilunar cartilage manifested by pain, locking and effusion.  

2.  The service-connected right knee disability picture is shown to be manifested by x-ray evidence of arthritis with a noncompensable limitation of flexion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for the service-connected right knee disability on the basis of having manifestations of a cartilage injury are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5258, 5259 (2013).

2.  The criteria for the assignment of a separate 10 percent rating, but no more for the service-connected right knee disability based on manifestations of arthritis with limitation of motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was sent a letter that explained how VA could help him obtain evidence in support of his claim in September 2004.  Since the Veteran's service connection claim was granted, any notice errors were harmless. 

The Veteran's claim for a higher initial rating for his right knee disability is a downstream issue from his claim for entitlement to service connection for that disability. The Board granted the Veteran's service connection claim in March 2008; the RO implemented the grant in a January 2009 rating decision, and assigned a 10 percent rating.  The Veteran then filed a Notice of Disagreement arguing that he should have received a higher rating. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). 

In this precedential opinion, the General Counsel held that, although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  

In this case, the Veteran was sent an SOC that addressed the propriety of the initial rating assigned for his right knee disability in May 2010.  He additionally received multiple supplemental statements of the case (SSOCs) addressing this issue, most recently in March 2013.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes the service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and a transcript of the Veteran's testimony at his August 2012 hearing.  He was afforded examinations of his right knee that adequately documented the symptoms and functional effects of the right knee disability.  

The Board notes that the Veteran reported additional treatment at his hearing.  However, VA sent him a letter in November 2012 requesting that he identify and provide any necessary releases for his treatment records, but he did not do so.  

Thus, no additional treatment records could be obtained.  The request substantially complied with the instruction set forth in the Board's November 2012 remand.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


 Initial Rating

The Veteran contends that the symptoms of his right knee disability are more serious than is encompassed by the currently assigned 10 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. Diagnostic code 5256 involved ankylosis of the knee.  

A rating of 30 percent applies when there is ankylosis that is at a favorable ankle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating applies when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating applies when there is ankylosis of the knee in flexion between 20 and 45 degrees.   A 60 percent rating applies when there is extremely unfavorable ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for disability.  Diagnostic code 5259 applies to removal of symptomatic semilunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  A 30 percent rating applies where there is malunion with marked knee or ankle disability.  A 40 percent rating applies when there is nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.

Also, a Veteran may receive a separate rating for arthritis with painful or limited motion pursuant to diagnostic code 5003.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 

Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
The private and VA treatment records show that the Veteran suffered a meniscal tear and underwent arthroscopic surgery in September 2004 (he was assigned a temporary 100 percent rating for the convalescence period).  He continued to experience symptoms such a right knee pain and effusions after the surgery.  He was instructed not to perform high impact activities by his doctor.  He was unable to pass his military physical due to his knee problems.   

The Veteran was first examined by VA in November 2004 and reported having right knee pain, especially with prolonged walking.  He reported that, prior to his surgery in September 2004, he had experienced locking and giving way, but no longer had these symptoms.  He used a cane for ambulation and had a right lower extremity limp.  There was no history of subluxation or dislocation of the right knee.  Upon inspection, the right knee was noted to be swollen.  The range of motion was noted to be from 0 to 133 degrees with pain at 133 degrees.  There were no additional limitations after repetition.  There was no instability of the joint.   The diagnosis was that of right medial meniscus tear, status post (s/p) arthroscopy.  

The Veteran was afforded another VA examination in April 2012 when he was noted to have a medial meniscus tear and arthritis of the right knee.  At that time, the Veteran reported that, after the September 2004 arthroscopic surgery, he continued to have episodes when his knee gave way.  He had knee pain that was made worse by prolonged standing and walking and was associated with stiffness.  

The Veteran's range of motion was noted to be from 0 to 110 degrees with pain at 110 degrees.  The range of motion did not change after repetition.  Functional loss included less motion than normal, disturbance of locomotion, and interference with sitting, standing and weight bearing.  

The right knee was noted to be tender to palpation.  His strength was full in flexion and extension.  The knee was stable.  The symptoms associated with the semilunar cartilage condition included frequent episodes of locking and pain.   

There were noted to be no residuals specifically due to the arthroscopic surgery.  There was no x-ray evidence of patellar subluxation.  He had a scar from the arthroscopy that was not large, painful or unstable.  The Veteran reported having to use a cane constantly.  

At his August 2012 hearing, the Veteran testified that his knee sometimes hurt so much that he was unable to walk or put weight on it.  He used a knee brace.  It was difficult to climb stairs.  When he walked, he had to stop every so often and rest his knee.  Sometimes he felt like his knee moved out of place, such as with climbing some stairs.  He felt that his knee was unstable.

To the extent that the Veteran was noted to experience locking and pain of the right knee at his VA examination in April 2012, in addition having complaints of giving way and findings of joint effusion, the service-connected right knee disability picture is found to more closely resemble the criteria warranting the assignment of a 20 percent rating on the basis of his having a symptomatic dislocated semilunar cartilage.  

In addition, the recent VA examination showed that the Veteran had arthritis of the right knee as documented by x-ray study.  Thus, a separate 10 percent rating based of the Veteran having arthritis with painful or limited motion pursuant to Diagnostic Code 5003 is for consideration in this case.  

To the extent that the Veteran was shown to have flexion limited to 110 degrees and normal extension, a separate 10 percent rating, but no more is assignable.  

The Veteran does not meet the criteria for a higher rating based on limitation of motion as neither flexion limited to 30 degrees nor extension limited to 15 degrees is demonstrated.  

While the Veteran reports that his knee feels unstable and requires him to use a knee brace, the stability of the right knee was tested by the examiner in April 2012 and found to be objectively normal in all planes.  Therefore, given these specific medical findings, a separate rating on the basis of instability or recurrent subluxation is not assignable in this case.  

Accordingly, on this record, the Board finds that the Veteran's right knee symptoms are fully encompassed by the 20 percent rating assigned on the basis of manifestations consistent with a symptomatic dislocated semilunar cartilage and the 10 percent rating assigned for arthritis of the joint with limited or painful motion.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's right knee symptoms, including joint pain, limited motion, swelling, effusion, and locking are contemplated by the assigned ratings.  

Since the Veteran's disability picture is adequately compensated by the ratings assigned, consideration of an extraschedular rating is not required.


ORDER

An increased rating of 20 percent for the service-connected right knee disability on the basis of manifestation consistent with a symptomatic semilunar cartilage is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A separate rating of 10 percent, but not higher for the service-connected right knee disability on the basis of having arthritis with a limited motion is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

The Veteran was examined by VA in December 2012.  The examiner opined that the cervical spine condition and left elbow disorder were not related to the Veteran's service or to his service-connected disabilities.  

The examiner based his conclusions on the lack of any reported injury, diagnosis, or treatment in service or for many years thereafter.  

However, the Veteran claims that his elbow and neck were damaged over time due to lifting sandbags and heavy weights while he was deployed in Operation Desert Storm. He reports having had joint pains ever since he returned from his deployment.   As the examiner did not address the Veteran's assertions of having cervical spine and left elbow disability as the result of a repetitive type of injury during service, an addendum opinion is necessary.

With respect to a TDIU rating, the Veteran does meet the schedular criteria for consideration of that claim.  However, with the increased ratings now assigned for the service-connected right knee disability, the Veteran appears to meet the schedular criteria with a combined rating of 70 percent.  Furthermore, the TDIU claim is inextricably intertwined with the Veteran's service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to obtain an addendum to the December 2012 cervical spine and left elbow examinations from the examiner who performed that evaluation or a similarly situated medical specialist.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current cervical spine or left elbow disability had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's service.  

The examiner should specifically address the Veteran's assertions to include that he developed current neck and left elbow disability due to repetitive-type injury caused by heavy lifting while he was deployed during service.  The Board notes that the Veteran is competent to report that he had ongoing joint pain since he returned from his deployment.  The examiner should provide a complete rationale for his or her conclusions in the addendum report.

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


